                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CT-3136-BO



ARTEMIO GARCIA, JR. ,                      )
                                           )
                          Plaintiff,       )
                                           )
                  V.                       )                            ORDER
                                           )
FEDERAL BUREAU OF PRISONS,                 )
                                           )
                          Defendant.       )


       On August 6, 2019, plaintiff, a federal inmate proceeding through counsel, filed a complaint

in the United States District Court for the District of Columbia, alleging that defendant Federal

Bureau of Prisons ("BOP") violated the Religious Freedom Restoration Act, 42 U.S.C . § 2000bb et

seq. (" RFRA") when it denied his request to have tattoos surgically removed from his body (DE 1).

On November 13 , 2019, BOP answered plaintiffs complaint (DE 8). On March 26, 2020, the

District of Columbia granted BOP' s motion to transfer the action to this court and stayed entry of

a scheduling order (DE 25). On May 8, 2020, the court granted plaintiffs counsel's motion to

withdraw as attorney ofrecord (DE 31 ). On July 14, 2020, the court denied plaintiffs motion for

appointment of counsel and referred this action to Magistrate Judge Robert B. Jones, Jr. for entry of

a scheduling order (DE 41). On July 15 , 2020, Magistrate Judge Jones granted plaintiffs motion

to proceed without prepayment of fees (DE 42) and entered a scheduling order (DE 43). The matter

is now before the court on plaintiffs letter filed August 21 , 2020 (DE 44 ).

       Plaintiff notifies the court that he paid the filing fee in full. See (DE 44) 1. Plaintiff further

states, "The in forma pauper[i]s form that [he] sent the court had nothing to do with the filing fee.

It pertained to [his] request for appointment of counsel." (DE 44-1) 5. The court' s record shows that



          Case 5:20-ct-03136-BO Document 45 Filed 09/02/20 Page 1 of 2
plaintiff paid the filing fee in full when he filed his complaint on August 6, 2019. See (DE 1).

Accordingly, the court VACATES the order allowing plaintiff to proceed without prepayment offees

(DE 42). The court further DIRECTS the clerk to collect no further filing fees from plaintiff and to

refund any fees paid after the filing fee was paid in full.

        SO ORDERED. This _l_ day of September 2020.




                                                         ~~~                                   1
                                                          TERRENCE W. BOYLE ~ ,
                                                          Chief United States District Judge




                                                   2

          Case 5:20-ct-03136-BO Document 45 Filed 09/02/20 Page 2 of 2
